DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2016/0105261) in view of Sun (US 9674011).

2.    As per claim 1, Suh teaches a communication receiving device comprising: a cross-correlation measuring circuit configured to repetitively measure a cross-correlation degree between a received legacy signal symbol (“L-SIG”) of a preamble within a data frame, and a second symbol succeeding L-SIG (Suh, ¶0047); 
While Suh doesn’t explicitly mention, Sun teaches an accumulating circuit configured to accumulate a real part of results of the repetitive cross-correlation degree measurements (Sun, Col 8 L37 – 47); a comparator configured to compare the accumulated real part of the results with a variable threshold value and based on the Therefore, taking the combined teaching of Suh and Sun as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation as taught by Sun for the benefit of improving the efficiency of communication system by detecting accurately. 

3.    As per claim 2, Suh in view of Sun teaches the communication receiving device of claim 1, wherein the threshold value calculator receives a signal to noise ratio (SNR), and dynamically calculates the variable threshold value in accordance with the SNR (Sun, Col 8 L44-47).

4.    As per claim 3, Suh in view of Sun teaches the communication receiving device of claim 2, wherein, if the cross-correlation degree between the accumulated L-SIG symbol and second symbol is larger than the threshold value, the comparator outputs a signal indicative of a high efficiency (HE) Physical Protocol Data Unit (PPDU) (Suh, ¶0047).

5.    As per claim 4, Suh in view of Sun teaches the communication receiving device of claim 1, wherein: each of L-SIG and the second symbol is a symbol of a received orthogonal frequency division multiplexed (OFDM) signal having a plurality of sub-carriers (Suh, ¶0039); the cross-correlation measuring circuit repetitively measures the 

6.    As per claim 5, Suh in view of Sun teaches the communication receiving device of claim 1, further comprising: a validation circuit which demodulates and decodes the L-SIG symbol to verily validity (Suh, ¶0047).

7.	Claims 16-19 are similarly analyzed as claims 1-5 for obviousness reasons discussed above. 

8.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2016/0105261) in view of Sun (US 9674011) and further in view of Li (US 2017/0208153).

9.	As per claim 6, Suh in view of Sun teaches the communication receiving device of claim 5. Suh in view of Sun doesn’t explicitly mention, however would have been obvious and/or well-known that wherein the validation circuit determines a non-HE PPDU when the demodulated and decoded L-SIG symbol is a multiple of 3 (Li, ¶0042 wherein the filed length is a multiple of 3). Therefore, taking the combined teaching of Suh, Sun and Li as a whole, it would have been obvious and/or well-known to one having ordinary skill in the art at the time of the invention 

10.	Claim 20 is similarly analyzed as claims 6 for obviousness reasons discussed above. 
Allowable Subject Matter

11.	Claims 7-8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 9-15 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637